

116 HR 2961 IH: Samish Indian Nation Land Reaffirmation Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2961IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Larsen of Washington (for himself, Mr. Cook, Mr. Cole, Mr. Cárdenas, Mrs. Torres of California, Ms. McCollum, Mr. Gallego, Mr. LaMalfa, Mr. Mooney of West Virginia, Ms. Moore, Mr. Gomez, Mr. Ruiz, and Mr. Soto) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reaffirm that certain land has been taken into trust for the benefit of the Samish Indian Nation, and for other purposes. 
1.Short titleThis Act may be cited as the Samish Indian Nation Land Reaffirmation Act. 2.Reaffirmation of trust land status and actions (a)In generalThe decision dated November 9, 2018, and the actions taken by the Bureau of Indian Affairs Northwest Regional Director to approve the application of the Samish Indian Nation to take approximately 6.70 acres of land into trust as described in the decision for the benefit of the Samish Indian Nation are ratified and confirmed.
(b)ApplicationThis Act shall apply to all claims (including claims challenging the validity of title or the effectiveness of any action of the Secretary acquiring and taking land into trust) pending on the date of the enactment of this Act or filed on or after the date of the enactment of this Act. (c)Retention of future rightsNothing in this Act alters or diminishes the right of the Samish Indian Nation from seeking to have any additional land taken into trust by the United States for the benefit of the Samish Indian Nation. 
